SPEER, J.
On motion for rehearing, we recommended that the former r judgment of affirmance be modified so that the judgments of the Court of Civil Appeals (292 S. W. 606) and the trial court in so far as they adjudged the ordinance in question to be valid be reversed and the judgments refusing the writ of injunction sought by plaintiff in error be affirmed ([Tex. Com. App.] 300 S. W. 29). In entering the judgment, however, it was ordered that such judgments “in so far as they adjudged the ordinance in question to be valid, be reversed and here now rendered declaring the said ordinance invalid.” This latter order was not contemplated by the recommendation and indeed is violative of the considerations for which we reversed at that point.
We recommend therefore that the order herein of December 7, 1927, be corrected so as to eliminate therefrom, in connection with the order reversing the judgments adjudging the validity of the ordinance, the words “and here now rendered declaring the said ordinance invalid,” to the end that the validity or invalidity of said ordinance be not adjudged and that the final decision of this case be without prejudice to either party upon that issue, should the matter at any time arise.'